                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

PROGRESS SOLAR SOLUTIONS, LLC,                     )
                                                   )
                       Plaintiffs,                 )
                                                   )              No. 5:17-CV-152-D
       V.                                          )
                                                   )
FIRE PROTECTION, INC. et al.,                      )
                                                   )
                       Defendants.                 )
___________                                        )


                                              ORDER

       For the reasons stated in Plaintiffs Brief in Support of its Motion for Sanctions, Entry of

Default, and Default Judgment Against Fire Protection, Inc. dba Fire Protection Environmental

("FPI"), and to Strike FPI's Answer for Failure to Comply with This Court's Orders, the Court

GRANTS Plaintiffs Motion.            The Court hereby STRIKES the Answer of Defendant Fire

Protection, Inc. dba Fire Protection Environmental, and enters default against Fire Protection, Inc.

dba Fire Protection Environmental for its ongoing non-compliance with this Court's orders.

Plaintiff shall submit a proposed default judgment concerning Defendant Fire Protection, Inc. not

later than one week from today's date.

       SO ORDERED, this _11_ day of Au~".rt2021.




                                                             United States District Judge




       Case 5:17-cv-00152-D Document 185 Filed 08/11/21 Page 1 of 1
